Citation Nr: 1200424	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, and from October 1973 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In his September 2008 substantive appeal, the Veteran indicated that he wished to have a Board hearing before a Veterans Law Judge at the RO.  In a December 2008 letter, the RO requested clarification of the type of hearing that the Veteran was requesting, and in December 2008 the Veteran responded that he was requesting both a hearing before an RO Decision Review Officer (DRO) and also a Travel Board hearing at the RO.

The Veteran was scheduled for a DRO hearing to take place on April 27, 2009; an April 27, 2009, informal conference report indicates that the Veteran waived the formal hearing previously requested and set for that date.  In a December 2010 statement of the Veteran's representative in lieu of a form 646, the Veteran's representative again noted that the Veteran had elected to appear before the Board at a Travel Board hearing.  There is no indication in the claims file that the Veteran has withdrawn his request for a Travel Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted.  

Also, in October 2010, subsequent to the most recent September 2010 Supplemental Statement of the Case, and before the appeal was certified to the Board in December 2010, a VA form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), which contained pertinent information from the Veteran regarding his past employment, was associated with the claims file.  Thus, on remand, the RO must consider the evidence added since the September 2010 Supplemental Statement of the Case, readjudicate the Veteran's claim, and issue a new Supplemental Statement of the Case to the Veteran.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  After considering all evidence associated with the claims file since the most recent, September 2010 Supplemental Statement of the Case, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative.

2.  If the benefit sought remains denied, schedule the Veteran for a Travel Board hearing, as appropriate.  Notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


